Citation Nr: 1534606	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  15-03 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 60 percent for urge incontinence.

2.  Entitlement to a compensable rating for hemorrhoids.

3.  Entitlement to an effective date earlier than March 12, 2012, for the grant of service connection for urge incontinence.

4.  Entitlement to a rating higher than 40 percent for ulcerative colitis with resection, status post laparoscopic and open total proctocolectomy with J pouch ileoanal anastomosis, pouchitis and diverting ileostomy (ulcerative colitis post-resection).

5.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Robert Chisholm, Esq.



ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to September 1988 and from May 2003 to August 2003.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from December 2011 and August 2012 rating decisions of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran was granted service connection for ulcerative colitis in a December 2011 Board decision.  The December 2011 rating decision effectuated this grant, assigning a 30 percent rating from September 26, 2006, a temporary total rating for surgery from December 7, 2006, to April 1, 2007, and a 40 percent rating as of April 1, 2007, for the recharacterized disability of resection of large intestine status post laparoscopic and open total proctocolectomy with J pouch ileoan anastomosis and diverting ileostomy associated with ulcerative colitis.  The August 2012 rating decision granted service connection for urge incontinence and hemorrhoids.


FINDINGS OF FACT

1.  In a February 2015 communication, the Veteran, through his representative, withdrew his appeal on the issues of increased ratings for urge incontinence and hemorrhoids.
2.  In his September 27, 2011, testimony, the Veteran identified his urinary symptoms as part of a condition for which service connected benefits were sought.  Nothing in the record prior to this date can be construed as an informal claim of service connection for urge incontinence.

3.  During the pendency of this appeal, the Veteran's ulcerative colitis with resection, status post laparoscopic and open total proctocolectomy with J pouch ileoanal anastomosis, pouchitis and diverting ileostomy was characterized by frequent bowel movements, urgency, and abdominal discomfort and additional symptoms during bouts of pouchitis, including an increase in bowel movements, some fecal leakage, cramping, and nausea.

4.  The competent and credible evidence does not show that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the appellant have been met with respect to the issue of an increased rating for urge incontinence.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).

2.  The criteria for withdrawal of a substantive appeal by the appellant have been met with respect to the issue of an increased rating for hemorrhoids.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).

3.  The criteria for an effective date of September 27, 2011, but no earlier, for the grant of service connection for urge incontinence are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2014).

4.  The criteria for a rating higher than 40 percent for ulcerative colitis with resection, status post laparoscopic and open total proctocolectomy with J pouch ileoanal anastomosis, pouchitis and diverting ileostomy are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.16, 4.114, Diagnostic Codes 7323, 7329, 7332 (2014).

5.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdraw

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  See 38 C.F.R. §§ 20.202, 20.204(b). Withdrawal may be made by the appellant or by his or her authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  See 38 C.F.R. § 20.204(c).

In a February 2015 communication, the Veteran withdrew his increased ratings claims for urge incontinence and hemorrhoids.  See 38 C.F.R. § 20.204(b).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to these two issues and they are dismissed without prejudice.

Duties to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran's claims arise from an appeal of the initial evaluations following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date

Generally, the effective date of an award of service connection is the date of separation from service if the claim is received within one year of separation; otherwise, the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  The Veteran separated from service in August 2003 and there is no evidence of record regarding urge incontinence within one year of that date.  Thus, the Board must look to the date of receipt of claim and the date entitlement arose, assigning an effective date based on the latter of these two dates.

In this case, the medical evidence of record found that the Veteran's urinary incontinence was secondary to resection surgery.  Thus, the date entitlement arose is the date of that surgery in December 2006.

The remaining question is when was the Veteran's claim first received.  The current March 12, 2012, effective date for the grant of service connection for urge incontinence, proctocolectomy with J pouch ileoanal anastomosis, pouchitis and diverting ileostomy is based on the date that VA received the Veteran's claim for urinary incontinence.  The Veteran contends that his earlier statements that attributed the symptom of urinary incontinence to his then-pending claim for ulcerative colitis should constitute an informal claim for this condition.  Specifically, he notes the September 27, 2011, hearing testimony and treatment records from August 2010 show urinary leakage as a symptom of resection.  To this end, the Board will consider whether any earlier communication from the Veteran constitutes an informal claim.

Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155(a).  An informal claim must identify the benefit sought.  Id.

The Veteran's urinary symptoms are noted in earlier medical treatment records.  However, this treatment itself is not sufficient to constitute an informal claim of service connection as treatment in and of itself does not put VA on notice of the Veteran's intent to seek compensation for the treated condition.  Cf. 38 C.F.R. § 3.157(a) (allowing for a report of examination or hospitalization to be accepted as an informal claim for increase or to reopen, but not as an original claim of service connection).  Thus, an earlier effective date based on earlier treatment records is not warranted.

In his September 2011 hearing on the issue of service connection for ulcerative colitis, the Veteran testified that he experienced urinary leakage caused by pouchitis, which he described as a recurring exacerbation of his ulcerative colitis symptoms.  Although the Veteran did not specify that he was seeking separate compensation for urinary incontinence, this testimony demonstrates that the Veteran was seeking compensation for urinary symptoms.  The Veteran is not tasked with knowing the difference between symptoms of a disability and secondary disabilities.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The Veteran described this symptom to within the context of the disability for which he was seeking compensation.  Thus, the Board finds that with this testimony the Veteran identified the benefits sought, including compensation for his urinary symptoms.  Therefore this testimony sufficient to qualify as an informal clam.  As such, the Board finds that the Veteran is entitled to an effective date of September 27, 2011, but not earlier, for urge incontinence.

Increased Rating

The December 2011 rating decision assigned a 40 percent rating as of April 1, 2007, for the recharacterized disability of resection of large intestine status post laparoscopic and open total proctocolectomy with J pouch ileoan anastomosis and diverting ileostomy associated with ulcerative colitis.  In his March 2012 notice of disagreement, the Veteran disagreed with this 40 percent rating.  He has since perfected his appeal with regard to this issue.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

Resection of the large intestine is rated under Diagnostic Code (DC) 7329.  Under DC 7329, the current 40 percent rating for resection of the large intestine with severe symptoms, objectively supported by examination findings, is the maximum rating available.  38 C.F.R. § 4.114.

The Board has considered whether a higher rating is warranted under another diagnostic code, mindful that only one evaluation may be assigned under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348.  See 38 C.F.R. § 4.114.

The Veteran's attorney has asked that the Veteran be rated under DC 7323 for ulcerative colitis.  Under DC 7323, a higher rating of 60 percent is appropriate for severe impairment, with numerous attacks yearly and with malnutrition, with health only fair during remissions.  38 C.F.R. § 4.114.  A 100 percent disability rating is warranted for pronounced impairment, resulting in marked malnutrition, anemia, and general debility, or with serious complications such as liver abscess.  38 C.F.R. § 4.114, DC 7323.

Additionally, as the Veteran has reported impairment of sphincter control, the Board will also consider whether his symptoms warrant a higher rating under DC 7332 for impairment of sphincter control.  Under DC 7332, a 60 percent rating is warranted for extensive leakage and fairly frequent involuntary bowel movements.  38 C.F.R. § 4.114.  A 100 percent rating is warranted for complete loss of sphincter control.  38 C.F.R. § 4.114, DC 7332.  

The record reflects that the Veteran is continuously medicated to alleviate some of his symptoms.  Private treatment records from July 2007 to July 2008 show minimal symptoms.

In an October 2008 private treatment record, the Veteran reported recent symptoms of lower abdominal discomfort, cramping and occasional loose stools.  These symptoms were similar to past episodes of pouchitis.  His weight was stable and his appetite was good.  This doctor submitted a letter noting that persistent symptoms of loose stools and abdominal discomfort, which could be treated with antibiotics, made it difficult for the Veteran to stand or be away from a bathroom for prolonged periods of time.  This altered his ability to carry out his daily activities.

A March 2009 private treatment record noted that the Veteran's surgery resulted in excellent functional capacity with only occasional bouts of pouchitis, which were treated with medication.  There were no complaints of upper abdominal pain nausea, or vomiting.  His weight was stable and his appetite was good.

A September 2009 private treatment record noted a recent increase in diarrhea with a sensation of tenesmus.  He reported up to ten bowel movements a day and occasional discomfort in the right lower quadrant. He denied nausea, vomiting, chills, or fever.  He had seen occasional blood in the stools.

The April 2010 VA examination noted a history of severe bloody diarrhea, which led to resection surgery.  Since then he has done reasonably well with a few episodes of pouchitis being treated with medication.  He was doing well and had 6-10 stools per day.

In his August 2010 statement, the Veteran reported bouts of pouchitis about once every two to three months, lasting about two to three weeks and requiring medication.  During these flare ups he had 12-18 bowel movements per day and resulting in occasional accidents.  As a result, he would wear absorbent pads and had to change his underwear three to five times a day during a flare up.  When not suffering from pouchitis, the Veteran reported six to ten bowel movements a day with urgency.  He had to go to the bathroom immediately after a meal.  This has impacted his ability to have lunch with coworkers and attend luncheons and is a consideration in any other plans he makes.

The April 2011 VA examination noted the Veteran's report of one episode of pouchitis per month, resolving in 3-4 days.  The Veteran reported 6-10 bowel movements per day when doing well and 16-20 bowel movements per day during episodes of pouchitis.  When he is doing well he usually can get to the bathroom without difficulty.  However if he is having an episode of pouchitis he will sometimes soil himself.  When he gets pouchitis he gets sweaty and feels tired with cramping.  He does not get fever or chills.  The Veteran worked as park ranger.  This job required him to be in the car most of the day.  He had the bathrooms mapped out on his routes so he can keep things under control.  When he has pouchitis, he takes the day off.  This condition interferes with his work in that his recurrent episodes of pouchitis make it difficult to perform his job.

In a September 2011 letter, the Veteran's private doctor noted symptoms of loose stools, diarrhea, and urgency.

At his September 2011 hearing for the original service connected claim, the Veteran reported watery diarrhea, urine leakage, 6-10 bowel movements per day or 10-16 when experiencing pouchitis.  During pouchitis, fecal leakage caused two or three underwear changes per day.  When not experiencing pouchitis, he usually had no fecal leakage.

In his April 2012 statement the Veteran reported frequent and reoccurring pouchitis since surgery.  This caused decreased sphincter control and increase bowel movements to 12-20 per day.

The July 2012 VA examiner found that this condition impacted the Veteran's ability to work in that he has to use the restroom frequently secondary to diarrhea and complaints of pain with inflammation of the pouch.

The November 2012 VA examiner noted the Veteran's complaints of abdominal cramping two or three times per week, diarrhea 7-14 times per day, nausea five or six times per month, and occasional vomiting.  The Veteran was employed as park ranger.  He had to use the restroom frequently due to diarrhea and had to miss work whenever he has pouchitis causing cramping, bloody diarrhea, and nausea.  He reported that these pouchitis symptoms occurred two or three times per month.  He had recently been treated in the emergency room for dehydration.  The Veteran wore protective pads due to urinary incontinence.  He was unable to lift or push heavy objects because of pulling pain in the abdomen.  He was on continuous medication for control of intestinal condition.  The Veteran reported weight loss.  His current weight was 200 pounds and his baseline weight was 240 pounds.  The Board does note, however, that VA treatment records from April 2012 classified the Veteran as obese at 241.2 lbs. and counseled him on the benefits of weight loss.

In a December 2013 letter, the Veteran's private doctor noted that the Veteran's ulcerative colitis resulted in intermittent difficulty with pain and diarrhea.

According to an April 2014 VA treatment record, the Veteran reported doing relatively well since surgery.   He had occasional bouts of pouchitis every few months, but this was managed with medication as needed.  His only complaint that day was intermittent leakage of mucous material.

At the time of his March 2015 individual unemployability assessment, the Veteran reported requiring ten to fifteen 20 minute bathroom breaks per workday.  He also reported nausea, abdominal cramping, and use of an adult diaper.  The Veteran stated that he changed his adult diaper about five times per day due to urine and/or stool deposits, but did not further specify the frequency of fecal leakage.

The evidence above shows that the Veteran's ulcerative colitis post-resection was characterized by frequent bowel movements, urgency, and abdominal discomfort. This disability is also characterized by bouts of pouchitis, which are characterized by more severe symptoms including an increase in bowel movements, some fecal leakage, cramping, and nausea.  The frequency of these bouts has increased since surgery.  Initially, the record shows only occasional bouts of pouchitis, which increased in frequency to monthly bouts by the time of the April 2012 VA examination and then to two or three times per month by the time of the November 2012 VA examination.  Then the April 2014 VA treatment record again reflects bouts of pouchitis occurring once every few months.

Based on the above, the Veteran's symptoms meet the criteria for a 30 percent rating under DC 7323.  See 38 C.F.R. § 4.114.  The Veteran's bouts of pouchitis are sufficient to qualify as frequent exacerbations and his overall symptoms are moderately severe.  38 C.F.R. § 4.114, DC 7323.  To qualify for a higher rating under this diagnostic code, the Veteran's symptoms must be severe with numerous attacks per year and malnutrition with health only fair during remissions.  Id.  The record does not reflect a finding of malnutrition.  The Veteran's attorney points to the November 2012 notation that the Veteran has sustained significant weight loss following his resection surgery.  This record does show substantial weight loss within the definition provided in 38 C.F.R. § 4.112.  While probative, this weight loss in and of itself does not establish malnutrition.  Moreover, the record does not establish that the Veteran's health between episodes of pouchitis was only fair.  Instead, the record shows that the Veteran was able to manage his symptoms and maintain his full-time employment.  Thus a 60 percent rating under DC 7323 is not warranted.  Likewise, there are no findings of marked malnutrition, anemia, general debility, or serious complications that would warrant a 100 percent rating under this diagnostic code.

Similarly, the Veteran's symptoms do not warrant a rating higher than 40 percent under DC 7332.  The Veteran's complaints of frequent urgency and some incontinence during bouts of pouchitis do not rise to the level of extensive leakage and fairly frequent involuntary bowel movements as required for a 60 percent rating under this diagnostic code.  Moreover, the Veteran has not suffered complete loss of sphincter control.  Thus, a higher rating is not available under DC 7332.

The Board has also considered additional diagnostic codes for digestive disabilities and has found that they are not applicable to this case.  Several digestive disability diagnostic codes, including DC 7319 (irritable colon syndrome) do not provide for disability ratings higher than the existing 40 percent.  Others such as DC 7330 (fistula of intestine) and DC 7333 (stricture of rectum or anus) require specific symptoms that are not present here.  Finally, as the Veteran's service connected disability is a condition of the colon (large intestine), DC 7328 for resection of the small intestine is not applicable.  Thus, the Board finds no diagnostic code that would allow for a higher schedular rating than the existing 40 percent.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as malnutrition and generally fair health, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

Finally, the Board has considered whether a total disability rating based on individual unemployability (TDIU) is warranted.

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran has met the schedular criteria for TDIU as of the effective date for the grant of service connection for urge incontinence, which, based on the above, is September 27, 2011.  Prior to then, the Veteran did not meet the schedular requirements for TDIU.  

Although the Veteran did not meet the schedular requirements for TDIU prior to September 27, 2011, the claim may still be referred to the Director of Compensation Services for assignment an extraschedular rating if the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).

Then the issue becomes whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In this case, the Veteran has been employed full time as a park ranger for the entirety of the appeals period.  The Veteran reports that his disabilities prevented him from becoming a State Trooper and earning an estimate $17K more per year, but this time of limitation to employment is reflected in the current disability rating.  Furthermore, even his current earnings have far exceeded the poverty threshold for one person.  See generally, U.S. Census Bureau, Poverty Thresholds, http://www.census.gov/hhes/www/poverty/data/threshld/index.html (last visited August 6, 2015).  Nevertheless, the Veteran has argued that this should be considered marginal employment akin to employment in a protected environment.  While the record shows some limitation of the Veteran's ability to work due to his service connected disability, there is no finding of unemployability prior to September 27, 2011, upon which referral to the Director of Compensation Services can be based.  Thus, TDIU prior to September 27, 2011, is not warranted.

As of September 27, 2011, the Veteran did meet the schedular criteria for TDIU.  Thus, referral to the Director of Compensation Services is not necessary.  Instead, the Board can address this issue directly.

Again turning to the question of whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, the Board notes that the Veteran described his work accommodations as being given duty assignments near bathroom, having coworkers step in when he has to go home, and relief from emergency scene work.  He reported missing work entirely about two or three days per month due to this disability and associated medical appointments.  See December 2012 statement and December 2012 Application of Increased Compensation Based on Unemployability.  He also reported leaving work early three times per month.  In a March 2013 letter, the Veteran's employer confirmed that he made accommodations for the Veteran in that he switched him to an overnight shift due to all the time he was missing for medical appointments and he gave the Veteran assignments that kept him close to a bathroom at all times rather than on the road.

More recently, the Veteran submitted a March 2015 vocational consultant opinion that found his employment to be tantamount to a protected employment situation, noting the Veteran's report that he lost 3 1/3 hours per workday to bathroom breaks and finding that his employer (the county in which the Veteran resides) provided him with a protected job situation.  While the March 2015 consultant finds this credible evidence of the limitations imposed by the Veteran's service connected disability, the Board does not.  The Veteran's statements made during treatment are inherently more reliable that his subsequent statements made within the context of his claim for unemployability.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997)(observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The symptoms described at the time of the March 2015 consultation align with those that the Veteran consistently has reported as occurring during episodes of pouchitis, which he has previously reported as occurring up to three times per month, not his regular symptoms.  The Veteran has previously noted that exacerbations of his symptoms would occasionally (again two or three times per week) cause him to leave work early, but has not previously reported that he spends nearly half of his work shift in the restroom on days when he is not experiencing pouchitis.  As the Board finds that the symptoms described at the time of the March 2015 assessment are inconsistent with the rest of the record, the probative value of this opinion is diminished.

Furthermore, the March 2015 assessment describes the Veteran's work as a park ranger as entailing carry a weapon and patrolling the 3000 acre park by patrol car, looking out for speeders, drunk drivers, and other rule violators.  He drove an estimated 60 miles per day on patrol.  Instead of demonstrating that the Veteran's job is marginal employment akin to employment in a protected environment, this description illustrates the magnitude of this position's responsibilities.  Moreover, the bulk of the evidence suggests that the accommodations made by the Veteran's employer have allowed him to perform his job successfully and on a full time basis.  Thus, the Veteran has not shown on a facts-found basis that his work as a park ranger is marginal employment.  As such, the record fails to show that the Veteran is unemployable and, therefore, TDIU is not warranted.



ORDER

The appeal on the issue of an increased rating for urge incontinence is dismissed. 

The appeal on the issue of an increased rating for hemorrhoids is dismissed.

An effective date of September 27, 2011, but no earlier is assigned for the grant of service connection for urge incontinence.

A rating higher than 40 percent for ulcerative colitis with resection, status post laparoscopic and open total proctocolectomy with J pouch ileoanal anastomosis, pouchitis and diverting ileostomy is denied.

Entitlement to TDIU is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


